SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K/A x Annual Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended June 30, 2010 or o Transitional Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 333-153575 Commission file number HIGHLIGHT NETWORKS, INC. (Exact name of small business issuer as specified in its charter) Nevada 26-1507527 (State of incorporation) (IRS Employer Identification Number) 215 South Riverside Dr. Suite 12 Cocoa, FL32922 (Address of principal executive office) (321) 684-5721 (Issuer's telephone number) Securities registered under Section 12(b) of the Exchange Act: NONE Securities registered under Section 12(g) of the Exchange Act: Common Stock: $.001 Par Value (Title of Class) Indicate by check mark whether the registrant if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities ActYesoNox Indicate by check mark whether the registrant if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the ActYesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant if the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (check one) Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of June 30, 2010 there were outstanding 1,500,940 shares of Highlight Networks, Inc.'s common stock, par value $.01 per share (the "Common Stock"). HIGHLIGHT NETWORKS, INC. Form 10-K Report for the Fiscal Year Ended June 30, 2010 PART I Item 1. Business 3 Item 2. Properties 6 Item 3. Legal Proceedings 6 Item 4. Submission of Matters to a Vote of Security Holders 6 PART II Item 5. Market for Registrant's Common Stock and Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6. Selected Financial Data 7 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 7 Item 8. Financial Statements and Supplementary Data 10 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 10 Item 9A(T). Controls and Procedures 10 PART III Item 10. Directors and Executive Officers of the Registrant 12 Item 11. Executive Compensation 13 Item 12. Security Ownership of Certain Beneficial Owners and Management 13 Item 13. Certain Relationships and Related Transactions 14 Item 14. Principal Accountant Fees and Services 15 Item 15. Exhibits 15 Financial Statement and Notes to Financial Statements 18 -28 Signatures 29 2 PART I ITEM 1. DESCRIPTION OF BUSINESS The Company Highlight Networks, Inc.was organized on June 21, 2007 and is a development stage, wireless broadband networking company in the business of planning, development and operation of both private and public access wireless broadband networks using WiFi (IEEE 802.11) and WiMAX (IEEE 802.16) wireless technologies to provide business and residential customers “last mile” connectivity for fast and reliable Internet communications. In addition to basic Wireless Broadband Internet connectivity,we expect to offer additional services to enhance the Company’s offerings which may include low cost reliable customer packaged services includingVoice over Internet Protocol (VoIP) usage andunlimited plans.(see “Products”) To date, no significant progress has been made to further our business plan; however, we have begun to develop network designs and to research the technologies to create them that may be appropriate to consider when sufficient funds are available. We are not a "blank check" company as that term is defined in Rule 419 of Regulation C of the Securities Act of 1933, as we have a specific business plan or purpose and does not include a plan to merge with or acquire a private company to be used as a vehicle for a reverse acquisition in the next 12 months. Plan of Operation We plan to expand through the various levels of development based upon theamount of cash that is received.The initial phase of operations we expect to include selection of technology from a range of availableequipment to serve both WiFi and WiMAX environments which will support as we expand fixed, portable and mobile service offerings.The initial operational stage will be site selection based upon prospective markets to be served and existing competition in that market. The next phase will include purchase, installation and testing ofequipment forthe initial network site coinciding with preliminary advertising and sales efforts in the area to be served. The progress toward the accomplishment of this plan as well as the Company’s abilityto accomplish it is dependent upon successful efforts by the Company to raise additional capital.There is no assurance that additional necessary capital will be raised or that the Company will otherwise be able to complete its plan. Technology “WiFi” is deployed to enable consumers to obtain high-speed wireless Internet connections within a range of 150 to 250 feet from a wireless access point (AP).Current WiFi technology uses equipment manufactured in accordance with the IEEE 802.11 family of standards, commonly known as “Wi-Fi,” short for wireless fidelity.Basic data transfer rates range from speeds of up to 11 Mbps for 802.11b and up to 54 Mbps for 802.11a and 802.11g. New routers, marketed as “pre-802.11n,” employ MIMO (Multiple Input Multiple Output) technology, making them capable of providing speeds from 108 to 240 Mbps. WiMAX. As the inventive use of Wi-Fi has contributed to expanding broadband penetration and usage in the United States, WiMAX offers yet another emerging technological tool with the potential to deliver even greater gains in broadband accessibility in the future. WiMAX can deliver fixed wireless broadband access across much wider geographical areas than Wi-Fi; covering distances as great as five miles without line of sight and up to 30 miles under ideal conditions.With potential data speeds up to 70 Mbps, WiMAX has been identified as a possible “last-mile” solution to deliver broadband into suburban, rural and remote areas. 3 Industry Fixed wireless technologies – i.e. , wireless systems or devices that are deployed in fixed locations as distinguished from mobile devices such as cell phones or personal digital assistants have also emerged as an important complement to the mobility afforded by CMRS, and as a potential “last-mile” solution to deliver broadband to currently unserved areas. According to the National Telecommunications and Information Administration and FCC figures, the number of fixed wireless broadband lines in the United States grew 132 percent between June 2005 and December 2006 – from 208,695 to 484,073.112.TIA estimated the total number of fixed wireless subscribers in2006 to be 800,000. The Pew Internet and American Life Project found in its 2007 study that 47% of all adult Americans have a broadband connection at home.In rural areas the number is 31% and continues to lag high speed adoption in urban centers and the suburbs although it continues to grow at 24% versus 18% for urban residents and just 7% for suburbanites. As importantly,the use of wireless services by the business sector continues to grow.CTIA-The Wireless Association in its 2008 study including productivity gains and cost savings from the wireless industry said.“Over the next 10 years, we can expect the productivity gains from the deployment and use of wireless broadband services to become much more important.We estimate that productivity gains will generatealmost $860 billion in additional GDP over the next decade…” Competition The market for broadband services is highly competitive andincludes companies that offer a variety of services using anumber of different technological platforms, such as cablemodems, DSL, third-generation cellular, satellite, wirelessinternet service and other emerging technologies. We competewith these companies on the basis of the speed, ease of use,portability, reliability, and price of our respective services.Our principal competitors include cable and DSL operators,wireless telephone providers, WiFi and, prospectively, WiMAXproviders, satellite providers and others. CableModem and DSL Services We compete with companies that provide Internet connectivitythrough cable modems or DSL. Principal competitors include cable companies, such as Time Warner and Comcast, as well as incumbenttelephone companies, such as AT&T, Qwest and Verizon. Bothcable and telephone companies deploy their services over wirednetworks initially designed for voice and one-way datatransmission that have subsequently been upgraded to provide foradditional services, such as Internet connectivity. Cellularand PCS Services Cellular and PCS carriers are seeking to expand their capacityto provide data and voice services that are superior to ours.These providers have substantially broader geographic coveragethan we have and, for the foreseeable future, than we expect tohave. If one or more of these providers can deploy technologiesthat compete effectively with our services, the mobility andcoverage offered by these carriers will provide even greatercompetition than we currently face. 4 WirelessBroadband Service Providers We also face competition from other wireless broadband serviceproviders that use both licensed and unlicensed spectrum. Moreover, if ourtechnology is successful and garners widespread support, weexpect these and other competitors to adopt or modify ourtechnology or develop a technology similar to ours. Satellite Satellite providers like Hughes Network Servicesoffer broadband data services that address a niche market,mainly less densely populated areas that are unserved orunderserved by competing service providers. Although satelliteoffers service to a large geographic area, latency caused by thetime it takes for the signal to travel to and from the satellitemay challenge the ability to provide some services, such asVoIP, and reduces the size of the addressable market. WISPsand WiFi We also compete with other wireless Internet service providersthat use unlicensed spectrum. In addition to these commercialoperators, many local governments, universities and othergovernmental or quasi-governmental entities are providing orsubsidizing WiFi networks over unlicensed spectrum, in somecases at no cost to the user. The Company believes that it will be able to compete in the limited markets which it expects to operate by providinga quick, portable and inexpensive product with hands on customer service. Products The Company expects its initial product offering to include the following product packages: Wireless Broadband: Basic Wireless Broadband:768Kbps down/256Kbps upat$19.99 to 24.99 per month (by area) Premium Wireless Broadband:1.5-2.0 Mbps down/256Kbps upat $24.99 to $29.99 per month (by area) Business Wireless Broadband:1.5-2.0 Mbps down/256Kbps up at $34.99. Voice Package Voice over Internet Protocol (VoIP) service from $9.99 per month with usage plans to $21.99 withunlimited domestic long distance.Business packages from $29.99 per month. In theearly stages of development the Company will contract for VoIP services through an outside third party provider (s). 5 Sales and Marketing: Because of the limited areas serviced by the Company in the initial stages of development, the Company expects to focus its sales efforts on the areas to be services using the following: Direct Mail Local Publications Sales Channel relationships such as apartment operators, buildersand real estate agents. Internet Sales Non exclusive sales agents Affinity Marketing groups. These sales and marketing efforts will be undertaken in parallel with the installation and testing of the Company’s first wireless network and willbe focused on the geographical area served by that network. ITEM 2.PROPERTIES None ITEM 3.LEGAL PROCEEDINGS None ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. No matters were submitted to a vote of security holders during the fourth quarter of the fiscal year covered by this Report. 6 PART II ITEM 5.MARKET FOR REGISTRANT'S COMMON STOCK AND RELATED STOCKHOLDER MATTERS. All securities are equity securities and are classified as available-for-sale. In 2010 the marketable securities were returned to Mr. West upon the rescission of the agreement to issue 7,329 shares to him. On February 24, 2010 the Company issued 940 shares of common stock, of which 260 were previously purchased and listed as issued in November, 2008. As of June 30, 2010, there are 1,500,940 shares of common stock outstanding. ITEM 6.SELECTED FINANCIAL DATA The table below summarizes our audited balance sheet at June 30, 2010 compared to 2009 and statement of operations for the fiscal year ended June 30, 2010 compared to 2009. At June 30, (Audited) (Audited) Balance Sheet: Cash $ $ Total Assets $ $ Total Liabilities $ $ -0- Total Stockholders’ Equity (Deficit) $ ) $ For the Fiscal Year Ended June 30, (Audited) (Audited) Statement of Operations : Revenue $ -0- $ -0- Net Loss $ $ Net Loss Per Share of Common Stock $ $ ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION. The following discussion and analysis is intended as a review of significant factors affecting our financial condition and results of operations for the periods indicated. The discussion should be read in conjunction with our consolidated financial statements and the notes presented herein. In addition to historical information, the following Management's Discussion and Analysis of Financial Condition and Results of Operations contains forward-looking statements that involve risks and uncertainties. Our actual results could differ significantly from those anticipated in these forward-looking statements as a result of certain factors discussed in this Form 10-K. Overview As of the date of this report, the Company has had limited ongoing operations consisting of product and technology review, analysis and system design and negotiations for system placement and third party contract services, Results of Operations for year ended June 30, 2010 Revenues for the year ended June 30, 2010 and for the year ended June 30, 2009were $-0- respectively for both periods. General and administrative, accounting, legal, and valuation impairment expenses decreased by $7,607, from $20,654 in the year ended June 30, 2009 to $13,047 in the year ended June 30, 2010. 7 Loss per share was $0.01 for both the year ended June 30, 2010 and for the year ended June 30, 2009.The weighted average shares decreased from 1,501,998 as of June 30, 2009to 1,500,329 as of June 30, 2010. As of June 30, 2010, the Company had no agreements with sub-distributors relating to distribution commitments or guarantees that had not been recognized in the statement of operations. Our auditors have issued a going concern opinion. This means that there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our bills. This is because we have not generated material revenues and sufficient revenues may not be forthcoming. Accordingly, we must raise cash from sources other than operations. Liquidity and Capital Resources The Companyfiled a registration statement with the Securities and Exchange Commission which became effective on October 6, 2008 for a self underwritten offering in the amount of $510,000 consisting of 100,000 shares of common stock at a share price of$5.10.The Company has had limited participation in the offering. The Company is attempting to secure private funding to complete its first network installation however, there is not commitment for these funds and there is no assurance that the amount will be raised or that the Company will otherwise secure sufficient funds to achieve its business plan. To date,theCompany’s previousprincipal officer and the Company’s major shareholder have provided services and loans to the company in order to continue operations. In 2008 and 2009, Mr. West, the Company's former principal stockholder advanced $24,180 to the Company and Mr. West also provided services, valued at $2,000 per month and office space valued at $200 per month. The total value of $13,200 was reflected as an operating expense in 2009.As of June 30, 2010, the Company owes $0 related to these advances. On June 25, 2010, Infanto Holdings LLC, whose principal stockholder Joseph C. Passalaqua is also a principal stockholder of Highlight Networks, Inc., loaned the Company $5,000.This note is accruing 18% simple interest. As of June 30, 2010, the Company owes $5,000 in principal and $12 in interest related to this note. Derivatives At June 30, 2010, the Company had issued no derivative securities nor had it reserved any shares for issuance under grants of options and warrants were in excess of authorized shares on a fully diluted basis there by precluding equity treatment under FAS 133 and EITF 00-19. SFAS No. 133 requires every derivative instrument to be recorded on the balance sheet as either an asset or liability measured at its fair value, with changes in the derivative's fair value recognized currently in earnings unless specific hedge accounting criteria are met. We value these derivative securities at fair value at the end of each reporting period (quarterly or annually), and their value is marked to market at the end of each reporting period with the gain or loss recognition recorded against earnings. We continue to revalue these instruments each reporting period to reflect their current value in light of the current market price of our common stock. Commitments and Capital Expenditures The Company had no material commitments for capital expenditures. Critical Accounting Policies Involving Management Estimates and Assumptions Our discussion and analysis of our financial condition and results of operations is based on our financial statements. In preparing our financial statements in conformity with accounting principles generally accepted in the United States of America, we must make a variety of estimates that affect the reported amounts and related disclosures. Stock Based Compensation . We will account for employee stock-based compensation costs in accordance with ASC 718, Share-Based Payments, which requires all share-based payments to employees, including grants of employee stock options, to be recognized in our statements of operations based on their fair values. We will utilize the Black-Scholes option pricing model to estimate the fair value of employee stock based compensation at the date of grant, which requires the input of highly subjective assumptions, including expected volatility and expected life. Changes in these inputs and assumptions can materially affect the measure of estimated fair value of our stock-based compensation. Use of Estimates . The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. 8 Deferred Tax Valuation Allowance. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statements carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Valuation allowances are established when necessary to reduce deferred tax assets to the amount more likely than not to be realized. Income tax expense is the total of tax payable for the period and the change during the period in deferred tax assets and liabilities. Accounting For Obligations And Instruments Potentially To Be Settled In The Company s Own Stock : We account for obligations and instruments potentially to be settled in the Company s stock in accordance with EITF Issue No. 00-19, Accounting for Derivative Financial Instruments Indexed To, and Potentially Settled In a Company s Own Stock . This issue addresses the initial balance sheet classification and measurement of contracts that are indexed to, and potentially settled in, the Company's own stock. Off-Balance Sheet Arrangements Highlight Networks, Inc. does not have any relationships with unconsolidated entities or financial partnerships, such as entities often referred to as structured finance or special purpose entities, which would have been established for the purpose of facilitating off-balance sheet financial arrangements. Common Stock The Company is authorized to issue 150,000,000 shares of common stock, with par value of $0.001 per share. As of June 30, 2010, a total of 1,500,940 shares of common stock were issued and outstanding. Holders of common stock are entitled to receive dividends, when and if declared by the board of directors, subject to prior rights of holders of any preferred stock then outstanding and to share ratably in the net assets of the company upon liquidation. Holders of common stock do not have preemptive or other rights to subscribe for additional shares. The articles of incorporation do not provide for cumulative voting. Shares of common stock have equal voting, dividend, liquidation and other rights, and have no preference, exchange or appraisal rights. On June 21, 2007, the Company issued 500,000 shares of common stock, which are restricted as to transferability, to its founders and directors for $500 offset against current notes payable.On July 16, 2007,the Company issued 250,000 shares of common stock in exchange for $5,000 cash.In November, 2007, the Company split the common stock two for one, leaving 1,500,000 issued and outstanding. In November, 2008, the Company had purchase agreements for 260 shares of common stock in exchange for $1,329 cash. In March, 2009, the Company issued 7,329 shares of common stock, which are restricted as to transferability, to its one of its founders and directors for $37,380 offset against current notes payable. In 2008-2009, Mr. West also provided services, valued at $2,000 per month and office space valued at $200 per month. The total value of $13,200 was reflected as an operating expense in 2009.The Company accounted for this as a capital transaction and was obligated to issue 7,329 shares.In 2009 the Company had determined a decline in fair value below the cost basis is other than temporary. Therefore the cost basis of the individual security was written down to fair value. The impairment of $2,000 was recorded in 2009. In 2010, the common stock agreement was rescinded. The common shares were cancelled. Under the terms of the agreement Mr. West accepted the marketable securities valued at $4,010 and forgave approximately $3,255 in amounts due him in exchange for returning the 7,329 shares of common stock. On February 24, 2010 the Company issued 940 shares of common stock, of which 260 were previously purchased and listed as issued in November, 2008. As of June 30, 2010, there are 1,500,940 shares of common stock outstanding. 9 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. The response to this Item is submitted as a separate section of this report commencing on page 16 of this Form 10-K. The accompanying consolidated financial statements and notes to financial statements have been prepared assuming that the Company will continue as a going concern and, therefore, has the ability to manage the recovery of its assets and satisfy its liabilities in the normal course of its continued operation. ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. None ITEM 9A(T). CONTROLS AND PROCEDURES EVALUATION OF DISCLOSURE CONTROLS AND PROCEDURES Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed by our company is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the SEC. Anthony Lombardo, our Principal Executive Officer, and Damion Glushko, our Principal Accounting Officer, is responsible for establishing and maintaining disclosure controls and procedures for our company. Our management has evaluated the effectiveness of our disclosure controls and procedures as of June 30, 2010 (under the supervision and with the participation of the Principal Executive Officer and the Principal Accounting Officer), pursuant to Rule13a-15(b) promulgated under the Exchange Act. As part of such evaluation, management considered the matters discussed below relating to internal control over financial reporting. Based on this evaluation, our Company's Chief Executive Officer and Principal Accounting Officer have concluded that our Company's disclosure controls and procedures were effective as of June 30, 2010. The term "internal control over financial reporting" is defined as a process designed by, or under the supervision of, the registrant's principal executive and principal financial officers, or persons performing similar functions, and effected by the registrant's board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles and includes those policies and procedures that: ● pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the registrant; ● provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with U.S. generally accepted accounting principles, and that receipts and expenditures of the registrant are being made only in accordance with authorizations of management and directors of the registrant; and ● provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the registrant's assets that could have a material effect on the financial statements. MANAGEMENT'S ANNUAL REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING Our management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule 13a-15(f) under the Exchange Act). Our internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with accounting principles generally accepted in the United States. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Therefore, even those systems determined to be effective can provide only reasonable assurance of achieving their control objectives. Our management, with the participation of the Chief Executive Officer, evaluated the effectiveness of the Company's internal control over financial reporting as of June 30, 2010. In making this assessment, our management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission ("COSO") in Internal Control Integrated Framework. Based on this evaluation, our Company's Chief Executive Officer and Principal Accounting Officer have concluded that our Company's disclosure controls and procedures were not effective as of June 30, 2010 due to the following:The Company had a limited number of personnel to operate a financial control system as well as limited funds during the reported period as well as a lack of outside directors. 10 This Annual Report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by the Company's registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permits us to provide only management's report in this annual report. CHANGES IN INTERNAL CONTROLS OVER FINANCIAL REPORTING In connection with the evaluation of the Company's internal controls during the Company’s last fiscal year, the Company's Principal Executive Officer and Principal Accounting Officer have determined that there are no changes to the Company's internal controls over financial reporting that have materially affected, or are reasonably likely to materially effect, the Company's internal controls over financial reporting. INHERENT LIMITATIONS ON EFFECTIVENESS OF CONTROLS The Company's management does not expect that its disclosure controls or its internal control over financial reporting will prevent or detect all error and all fraud. A control system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance that the control system's objectives will be met. The design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Further, because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that misstatements due to error or fraud will not occur or that all control issues and instances of fraud, if any, within the Company have been detected. These inherent limitations include the realities that judgments in decision making can be faulty and that breakdowns can occur because of simple error or mistake. Controls can also be circumvented by the individual acts of some persons, by collusion of two or more people, or management override of the controls. The design of any system of controls is based in part on certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Projections of any evaluation of controls effectiveness to future periods are subject to risks. Over time, controls may become inadequate because of changes in conditions or deterioration in the degree of compliance with policies or procedures. 11 PART III ITEM 10.DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT. On June 30, 2010, In connection with the change of control and pursuant to the Purchase Agreement, Perry D. West resigned as the Company’s President, Chief Executive Officer, and Director of the Company effective immediately. Anthony E. Lombardo was appointed as Director, President and Chief Executive Officer, and Damion D. Glushko was appointed as Director and Secretary effective immediately. Departure of Directors or Certain Officer: Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (a)Resignation of Director and Officer On June 3, 2010, Perry D. West resigned as the Company’s President, Chief Executive Officer, and sole Director effective immediately. The resignation is not the result of any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. (b)Appointment of Directors and Officers On June 3, 2010, the following persons were appointed as our officers and directors in connection with the change of control: The directors and executive officers of the Company for the reported period are as follows: Name Age Position Anthony E. Lombardo 49 President and, Chief Executive Officer Damion D. Glushko 42 Secretary; Director; Chief Financial Officer Anthony E. Lombardo, Director, President, and CEO From March 1998 to December 2002, Mr. Lombardo worked as a Program Manager for Hughes Aircraft in Arlington, Texas. He was the South Central Regional Manager for Training and Services with General Motors Corporation in Dallas, TX from January 2003 through March 2004. From April 2004 to July 2008 he was Operations Manager of Laqua’s 481 Chevrolet, an auto dealership in Fulton, NY. Mr. Lombardo was a consultant for Hendricks Motorsports in North Carolina from August 2008 through January 2010. Damion D. Glushko, Director, Secretary, and CFO Mr. Glushko earned his real estate license in Florida in October 1999. He joined Prudential Real Estate from 2000 through 2002 where he earned the President’s Award in 2001. Mr. Glushko was with Century 21 Real Estate from 2002 through 2008 where he was in the Million Dollar Club for four consecutive years. In 2009, he became Property Manager for Sales and Rentals at Colony Park Mobile Home Village in Merritt Island, Florida. Executive Compensation We have made no provisions for cash compensation to our officers or directors. Employment Agreements We have not entered into an employment agreement with our employees, and employment arrangements are all subject to the discretion of our board of directors. Indemification of Officers and Directors Our articles of incorporation and bylaws indemnify our directors and officers to the fullest extent permitted by Nevada corporation law. Insofar as indemnification for liability arising under the Securities Act may be permitted to directors, officers, and controlling persons, we are aware that, in the opinion of the SEC, such indemnification is against public policy as expressed in the Securities Act of 1933 and is unenforceable. Set forth below is information regarding the business experience of the current Directors and executive officers of the Company. 12 ITEM 11.EXECUTIVE COMPENSATION. The following table sets forth, for the fiscal years indicated, all compensation awarded to, earned by or paid to the chief executive officer of the Company, the only compensated executive officer as of June 30, 2010. Other significant employees would not be required to be included in the table due to the fact that such employees were not executive officers of the Company at the end of the most recently completed fiscal year: Summary Compensation Table Annual Compensation Payouts Name and Principal Position Fiscal Year Salary Bonus Other Annual Compensation Underlying Options All Other Compensation Anthony E. Lombardo President/Director/CEO -0- Damion D. Glushko Secretary/Director/CFO -0- Options/Stock Appreciation Rights There were no stock options and stock appreciation rights ("SARs") granted to executive officers during the fiscal year ended June 30, 2010or for the previous year. Director Compensation The Company does not have any standard arrangements pursuant to which directors of the Company are compensated for services provided as a director. All directors are entitled to reimbursement for expenses reasonably incurred in attending Board of Directors' meetings. There have been no distributions of Stock to the Board Members as of the end of June 30, 2010 and the same period ending June 30, 2009. Compensation Agreements, Termination of Employment and Change-in-Control Arrangements None. ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT. On June 3, 2010, Highlight Networks, Inc.’s (the “Company”) majority shareholders entered into a stock purchase agreement (the “Purchase Agreement”) with Infanto Holdings, Corp. (“Infanto”), pursuant to which, Infanto purchased: 500,000 shares of the Company’s issued and outstanding common stock from Perry D. West, the President and CEO of the Company; 500,000 shares of the Company’s issued and outstanding common stock from Taylor B. West, a shareholder of the Company; and 500,000 shares of the Company’s issued and outstanding common stock from Hee Joon Park, a shareholder of the Company. The total of 1,500,000 shares represents 99.9% of the Company’s outstanding common stock. Infanto paid a total of $50,000 to selling shareholders. In connection with the change of control and pursuant to the Purchase Agreement, Perry D. West resigned as the Company’s President, Chief Executive Officer, and Director of the Company effective immediately. Anthony E. Lombardo was appointed as Director, President and Chief Executive Officer, and Damion D. Glushko was appointed as Director and Secretary effective immediately. The following table presents certain information regarding beneficial ownership of our common stock as of June 30, 2010 by each person known by us to be the beneficial owner of more than 5% of the outstanding shares of common stock, each of our directors, each named executive officer and all directors and executive officers as a group. Unless otherwise indicated, each person in the table has sole voting and investment power as to the shares shown. The following table presents certain information regarding beneficial ownership of our common stock as of July 23, 2010, by (i) each person known by us to be the beneficial owner of more than 5% of the outstanding shares of common stock, (ii) each of our directors, (iii) each named executive officer and (iv) all directors and executive officers as a group. Unless otherwise indicated, each person in the table has sole voting and investment power as to the shares shown. 13 Shares Percent of Beneficially Total Shares Name of Beneficial Owner Owned Outstanding Infanto Holdings, Corp 99.99% Anthony E. Lombardo 0 0% President; Director; CEO Damion D. Glushko 0 0% Secretary; Director; CFO The address of the Company is 215 S. Riverside Drive,Suite 12, Cocoa, Florida32922. ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS. In 2007, the Company issued 500,000 shares of restricted common stock to Perry West for $250 and 500,000 shares of restricted common stock to Taylor West $250.On July 16, 2007 Hee Joon Park purchased 500,000 shares of common stock for $5,000.The shares were issued pursuant to Section 4(2) of the Securities Act of 1933.Perry West provided the Company, without cost, his services, valued at $2,000 per month, which totaled $10,000 for the five months ended December 31, 2007. He also provided us, without cost, office space valued at $200 per month, which totaled $1,000 for the five months ended December 31, 2007. The total of these expenses, $11,000 from inception for the five months ended December 31, 2007 was reflected in the statement of operations as general and administrative expenses with a corresponding contribution of additional paid-in capital. On June 3, 2010, Highlight Networks, Inc.’s (the “Company”) majority shareholders entered into a stock purchase agreement (the “Purchase Agreement”) with Infanto Holdings, Corp. (“Infanto”), pursuant to which, Infanto purchased: 500,000 shares of the Company’s issued and outstanding common stock from Perry D. West, the President and CEO of the Company; 500,000 shares of the Company’s issued and outstanding common stock from Taylor B. West, a shareholder of the Company; and 500,000 shares of the Company’s issued and outstanding common stock from Hee Joon Park, a shareholder of the Company. The total of 1,500,000 shares represents 99.9% of the Company’s outstanding common stock. Infanto paid a total of $50,000 to selling shareholders. In connection with the change of control and pursuant to the Purchase Agreement, Perry D. West resigned as the Company’s President, Chief Executive Officer, and Director of the Company effective immediately. Anthony E. Lombardo was appointed as Director, President and Chief Executive Officer, and Damion D. Glushko was appointed as Director and Secretary effective immediately. None of the following parties has, since commencement of our fiscal year ended June 30, 2010, had any material interest, direct or indirect, in any transaction with us or in any presently proposed transaction that has or will materially affect us, in which our company is a participant and the amount involved exceeds the lesser of $120,000 or 1% of the average of our company’s total assets for the last three completed financial years: (i) Any of our directors or officers; (ii) Any person proposed as a nominee for election as a director; (iii) Any person who beneficially owns, directly or indirectly, shares carrying more than 5% of the voting rights attached to our outstanding shares of common stock; (iv) Any of our promoters; and (v) Any member of the immediate family (including spouse, parents, children, siblings and in- laws) of any of the foregoing persons. 14 Director Independence Under NASDAQ rule 4200(a)(15), a director is not considered to be independent if he or she is also an executive officer or employee of the corporation. Our directors, Anthony E. Lombardo and Damion D. Glushko, are also officers of the Company.As a result, we do not have any independent directors. As a result of our limited operating history and limited resources, our management believes that we will have difficulty in attracting independent directors. In addition, we would be likely be required to obtain directors and officers insurance coverage in order to attract and retain independent directors.Our management believes that the costs associated with maintaining such insurance is prohibitive at this time. ITEM 14.PRINCIPAL ACCOUNTANT FEEES AND SERVICES (1)Audit Fees:The Company’s principal accountant, Michael Cronin, CPA has billed for Audit services $1,500 for the year ended June 30, 2010 and $1,500 for the year ended June 30, 2009. (2)Audit Related Fees:None (3)Tax Fees:None (4)All Other Fees: None PARTIV ITEM 15.EXHIBITS EXHIBIT 31.1 HIGHLIGHTNETWORKS, INC. PRINCIPAL EXECUTIVE OFFICER'S CERTIFICATE PURSUANT TO SECTION 302 EXHIBIT 31.2 HIGHLIGHTNETWORKS, INC. PRINCIPAL FINANCIAL OFFICER'S CERTIFICATE PURSUANT TO SECTION 302 EXHIBIT 32.1 HIGHLIGHTNETWORKS, INC. PRINCIPAL EXECUTIVE OFFICER’S CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350,AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 EXHIBIT 32.2 HIGHLIGHTNETWORKS, INC. PRINCIPAL FINANCIAL OFFICER'S CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350,AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 15 Highlight Networks, Inc. (A Development Stage Company) -:- INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS’ REPORT June 30, 2010 Report of Independent Registered Public Accountant 17 Balance Sheets June 30, 2010 and June 30, 2009 18 Statements of Operations For the year ended June 30, 2010 and For the year ended June 30, 2009 and For the cumulative period from June 21, 2007 (inception) to June 30, 2010 19 Statement of Stockholders' Equity Since June 21, 2007 (inception) to June 30, 2010 20 Statements of Cash Flows For the year ended June 30, 2010 and For the year ended June 30, 2009 and For the cumulative period from June 21, 2007 (inception) to June 30, 2010 21 Notes to Financial Statements 22-28 16 Michael F. Cronin Certified Public Accountant Orlando, FL 32708 Board of Directors and Shareholders Highlight Networks, Inc. Cocoa, Florida I have audited the accompanying balance sheet of Highlight Networks, Inc. (a development stage company) as of June 30, 2010 and 2009 and the related statements of operations, stockholders' equity and cash flows for the years then ended and the period of June 21, 2007 (inception) to June 30, 2010. The financial statements are the responsibility of the directors. My responsibility is to express an opinion on these financial statements based on my audits. I conducted my audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that I plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor was I engaged to perform, an audit of its internal control over financial reporting. My audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, I express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. I believe that my audits provide a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Highlight Networks, Inc. as of June 30, 2010 and 2009 and the results of its operations, its cash flows and changes in stockholders' deficiency from inception and for the periods then ended in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The Company has incurred a $58,393 cumulative loss from operations and consumed $11,725 of cash due to its operating activities.The Company may not have adequate readily available resources to fund operations through June 30, 2011. This raises substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty October 18, 2010 /s/ Michael F. Cronin Michael F. Cronin Certified Public Accountant NY, FL Orlando, Florida 17 HIGHLIGHT NETWORKS, INC. (A Development Stage Company) BALANCE SHEETS June 30, June 30, 2010 2009 ASSETS Current Assets: Cash $ 982 $ 875 Total Current Assets 982 875 Marketable Securities (Available for Sale) - 4,010 TOTAL ASSETS $ 982 $ 4,885 LIABILITIES & EQUITY Current Liabilities: Accounts Payable $ 1,431 $ - Related Party Note Payable 5,000 - Interest Payable 12 - Total Current Liabilities 6,443 - Total Liabilities 6,443 - Stockholders' Equity Common Stock- $.001 par value; 150,000,000 shares authorized; 1,507,589 and 1,500,940 shares outstanding as of June 30, 2009 and June 30, 2010 1,501 1,508 Additional Paid-In Capital 51,431 48,711 Deficit Accumulated During the Development Stage (58,393 ) (45,334 ) Total Stockholders' Equity (5,461 ) 4,885 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 982 $ 4,885 See Summary of Significant Accounting Polices and Notes to Financial Statements 18 HIGHLIGHT NETWORKS, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS Inception For the Year Ended (June 21, 2007) June 30, to 2010 2009 June 30, 2010 Revenues: - - - Expenses: Accounting Fees 3,345 1,500 4,845 General and Administrative 4,702 6,654 12,536 Legal Fees 5,000 12,000 39,000 Valuation Impairment on Marketable Securities - 2,000 2,000 Total Expenses 13,047 20,654 58,381 Operating Income (Loss) (13,047 ) (20,654 ) (58,381 ) Other (Income) Expense Interest, Net (12 ) - (12 ) Total Other Income (Expense) (13,059 ) (20,654 ) (58,393 ) Net Loss Before Taxes (13,059 ) (20,654 ) (58,393 ) Income and Franchise Tax - - - Net Income (Loss) $ (13,059 ) $ (20,654 ) $ (58,393 ) Basic & Diluted Loss per Share $ (0.01 ) $ (0.01 ) Weighted Average Shares Outstanding 1,500,329 1,501,998 See Summary of Significant Accounting Polices and Notes to Financial Statements 19 HIGHLIGHT NETWORKS, INC. (A Development Stage Company) STATEMENT OF STOCKHOLDERS' EQUITY Deficit Accumulated Total Additional Since Stockholders' Common Stock Paid in Development Equity Shares Par Value Capital Stage Deficiency Inception June 21, 2007 - restated to reflect 2:1 stock split effective November 2008 - Stock Issued for Cash 1,000,000 1,000 (500 ) - 500 Net Loss - - - (1,580 ) (1,580 ) Balance at June 30, 2007 1,000,000 1,000 (500 ) (1,580 ) 500 Stock Issued for Cash 500,000 500 4,500 - 4,500 Net Loss - - - (23,100 ) (23,100 ) Balance at June 30, 2008 1,500,000 1,500 4,000 (24,680 ) (19,180 ) Stock Agreement as Payment for Related Party Payable 7,329 7 37,373 - 37,380 Contributed Captial - - 6,010 - 6,010 Stock Issued for Cash 260 - 1,329 - 1,329 Net Loss - - - (20,654 ) (20,654 ) Balance at June 30, 2009 1,507,589 1,508 48,711 (45,334 ) 4,885 Stock Agreement Cancelled - Adjustment to Stock and Contributed Capital (7,329 ) (7 ) (4,003 ) - (4,010 ) Stock Issued for Cash 680 - 3,468 - 3,468 Contributed Captial - - 3,255 - 3,255 Net Loss - - - (13,059 ) (13,059 ) Balance at June 30, 2010 1,500,940 1,501 51,431 (58,393 ) (5,461 ) See Summary of Significant Accounting Polices and Notes to Financial Statements 20 HIGHLIGHT NETWORKS, INC. (A Development Stage Company) STATEMENT OF CASH FLOWS Inception (June 21, 2007) Years Ended June 30, to 2010 2009 June 30, 2010 CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ (13,059 ) $ (20,654 ) $ (58,393 ) Adjustments required to reconcile net loss to cash used in operating expenses: Expenses paid by issuance of equity instruments Non cash expenses and impairment charges - 2,000 2,000 Increase in allowance for doubtful accounts - - - Gain from discontinued operations - - Fair value of services provided by related parties - 13,200 37,400 Expenses paid by related parties 5,345 - 5,825 Payables paid by related parties - - - Increase (decrease) in current assets - - - Increase (decrease) in accounts payable and accrued services 1,443 1,329 1,443 Cash Used in Operating Activities (6,271 ) (4,125 ) (11,725 ) CASH FLOWS FROM INVESTING ACTIVITIES Cash Used in Investing Activities - - - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the issuance of common stock 3,468 5,000 9,797 Proceeds from related party debt borrowings 2,910 - 2,910 Payments on capital lease obligation Cash transferred to bankruptcy trustee Cash Generated by Financing Activities 6,378 5,000 12,707 Change in Cash 107 875 982 Cash at Beginning of Period 875 - - Cash at End of Period $ 982 $ 875 $ 982 See Summary of Significant Accounting Polices and Notes to Financial Statements 21 HIGHLIGHT NETWORKS, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS NOTE 1 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES This summary of accounting policies for Highlight Networks, Inc. (a development stage company) is presented to assist in understanding the Company's financial statements.The accounting policies conform to generally accepted accounting principles and have been consistently applied in the preparation of the financial statements. Nature of Operations and Going Concern The accompanying financial statements have been prepared on the basis of accounting principles applicable to a “going concern”, which assume that Highlight Networks, Inc. (hereto referred to as the “Company”) will continue in operation for at least one year and will be able to realize its assets and discharge its liabilities in the normal course of operations. Several conditions and events cast doubt about the Company’s ability to continue as a “going concern.”The Company has incurred net losses of approximately $58,000 for the period from June 21, 2007 (inception) to June 30, 2010, has an accumulated deficit, has recurring losses, has minimal revenues and requires additional financing in order to finance its business activities on an ongoing basis.The Company’s future capital requirements will depend on numerous factors including, but not limited to, continued progress in the pursuit of business opportunities. The Company is actively pursuing alternative financing and has had discussions with various third parties, although no firm commitments have been obtained.In the interim, shareholders of the Company have committed to meeting its minimal operating expenses.Management believes that actions presently being taken to revise the Company’s operating and financial requirements provide them with the opportunity to continue as a “going concern” These financial statements do not reflect adjustments that would be necessary if the Company were unable to continue as a “going concern”.While management believes that the actions already taken or planned, will mitigate the adverse conditions and events which raise doubt about the validity of the “going concern” assumption used in preparing these financial statements, there can be no assurance that these actions will be successful.If the Company were unable to continue as a “going concern,” then substantial adjustments would be necessary to the carrying values of assets, the reported amounts of its liabilities, the reported revenues and expenses, and the balance sheet classifications used. Organization and Basis of Presentation Highlight Networks, Inc., (the "Company") was formed on June 21, 2007 as a Nevada corporation.Since June 21, 1997, the Company is in the development stage, and has not commenced planned principal operations.The Company has a June 30 year end. Nature of Business The Company is a development stage, wireless broadband networking company in the business of planning, development and operation of both private and public access wireless broadband networking using WiFi (IEEE 802.11) and WiMAX (IEEE 802.16) wireless technologies to provide business and residential customers “last mile” connectivity. The Company's activities to date have consisted primarily of organizational and equity fund-raising activities. The Company has not yet commenced its principal revenue producing activities. The Company’s principal executive offices are located at 215 South Riverside Dr. Suite 12 Cocoa, FL. Our telephone number is (321) 684-5721. Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers all highly liquid debt instruments purchased with a maturity of three months or less to be cash equivalents to the extent the funds are not being held for investment purposes. 22 HIGHLIGHT NETWORKS, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Continued) NOTE 1 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued Valuation of Long-lived Assets The Company reviews the recoverability of its long-lived assets, including buildings, equipment and intangible assets, when events or changes in circumstances occur that indicate that the carrying value of the asset may not be recoverable. The assessment of possible impairment is based on the Company's ability to recover the carrying value of the asset from the expected future pre-tax cash flows (undiscounted and without interest charges) of the related operations. If these cash flows are less than the carrying value of such asset, an impairment loss is recognized for the difference between estimated fair value and carrying value. The primary measure of fair value is based on discounted cash flows. The measurement of impairment requires management to make estimates of these cash flows related to long-lived assets, as well as other fair value determinations. The Company amortizes the costs of other intangibles (excluding goodwill) over their estimated useful lives unless such lives are deemed indefinite. Amortizable intangible assets are tested for impairment based on undiscounted cash flows and, if impaired, written down to fair value based on either discounted cash flows or appraised values. Intangible assets with indefinite lives are tested for impairment, at least annually, and written down to fair value as required. At June 30, 2010, the Company has no impaired carrying value of its intangible assets. Fair Value Accounting On July1, 2008, we adopted Accounting Standards Codification ASC820, “Fair Value Measurements.”, which defines fair value, establishes guidelines for measuring fair value and expands disclosures regarding fair value measurements. ASC820 does not require any new fair value measurements, and has been partially deferred for non-financial assets and non-financial liabilities, except those that are recognized or disclosed at fair value in the financial statements on a recurring basis (at least annually), until our fiscal year beginning July 1, 2009, and interim periods within those fiscal years. The partial adoption of ASC820 for financial assets and liabilities did not have a material impact on our consolidated financial position, results of operations or cash flows. In addition, on July1, 2008, we adopted Statement of FASB ASC 825, “Financial Instruments,” . Under FASB ASC 825, companies may elect to measure certain financial instruments and certain other items at fair value. The standard requires that unrealized gains and losses on items for which the fair value option has been elected be reported in earnings. We did not elect to use the fair value option. Therefore, the adoption of FASB ASC 825 did not impact our consolidated financial position, results of operations or cash flows. Revenue and Expense Recognition Revenue is recognized when earned rather than when received. Sales are recognized when a product is delivered or shipped to the customer and all material conditions relating to the sale have been substantially performed. Expenses are charged to operations as incurred. The Company recognizes revenues in accordance with the Securities and Exchange Commission Staff Accounting Bulletin (SAB) number 104, "Revenue Recognition."SAB 104 clarifies application of U. S. generally accepted accounting principles to revenue transactions.Under certain circumstances, the Company recognizes revenue in accordance with the provisions of Statement of Financial Accounting Standards No. 139 and American Institute of Certified Public Accountants Statement of Position 00-2 (collectively referred to as "SOP 00-2"). The Company recognizes revenue when the earnings process is complete.That is, when the arrangements of the goods are documented, the pricing becomes final and collectibility is reasonably assured. An allowance for bad debt is provided based on estimated losses. For revenue received in advance for goods, the Company records a current liability classified as either deferred revenue or customer deposits. As of the years ended June 30, 2010 and 2009, there was no deferred revenue. 23 HIGHLIGHT NETWORKS, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Continued) NOTE 1 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Concentration of Credit Risk The Company has no significant off-balance-sheet concentrations of credit risk such as foreign exchange contracts, options contracts or other foreign hedging arrangements.The Company had cash and cash equivalents of $982and $875 as of June 30, 2010 and 2009 all of which was fully covered by federal depository insurance. Pervasiveness of Estimates The preparation of financial statements in conformity with generally accepted accounting principles required management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Stock-based Compensation Stock-based awards to employees and non-employees are accounted for using the fair value method in accordance with ASC 718, Share-Based Payments.. We adopted the provisions of ASC 718, Share-Based Payments. , which requires that companies measure and recognize compensation expense at an amount equal to the fair value of share-based payments granted under compensation arrangements We calculate the fair value of options using a Black-Scholes option pricing model. We do not currently have any outstanding options subject to future vesting. ASC 718 also requires the benefits of tax deductions in excess of recognized compensation expense to be reported in the Statement of Cash Flows as a financing cash inflow rather than an operating cash inflow. In addition, ASC 718 required a modification to the Company’s calculation of the dilutive effect of stock option awards on earnings per share. Loss per Common Share The Company has adopted the provisions of ASC 260, Earning per Share . ASC 260 requires presentation of both basic and diluted earnings per share (EPS) on the face of the income statement. Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing Diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti dilutive. Accounting For Obligations And Instruments Potentially To Be Settled In The Company’s Own Stock We account for obligations and instruments potentially to be settled in the Company’s stock in accordance with FASB ASC 815, Accounting for Derivative Financial Instruments. This issue addresses the initial balance sheet classification and measurement of contracts that are indexed to, and potentially settled in, the Company’s own stock Financial Instruments The Company’s financial assets and liabilities consist of cash, accounts receivable, and accounts payable. Except as otherwise noted, it is management’s opinion that the Company is not exposed to significant interest or credit risks arising from these financial instruments. The fair values of these financial instruments approximate their carrying values due to the short-term maturities of these instruments. 24 HIGHLIGHT NETWORKS, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Continued) NOTE 1 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Start-up Costs In April 1998, the American Institute of Certified Public Accountants issued Statement of Position No. 98-5, "Reporting for Costs of Start-Up Activities" ("SOP 98-5"). Pursuant to this statement, the Company is required to expense all start-up costs related to new operations. Accordingly, the Company has expensed organization costs of $480 in the year ended June 30, 2007. Deferred Offering Costs Deferred offering costs consists of expenses incurred that are directly related to a public offering. If funds are raised from the public offering, these costs will be offset against stockholders' equity. If no funds are raised, these costs will be expensed in full. Reclassification Certain reclassifications have been made in the 2009 financial statements to conform to the June 30, 2010 presentation. Recent Accounting Standards In October 2009, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update 2009-13 (ASU 2009-13), which provided an update to ASC 605.ASU 2009-13 addresses how to separate deliverables and how to measure and allocate arrangement consideration to one or more units of accounting in multiple-deliverable arrangements. The amendments in this update will be effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010. The Company is currently evaluating the impact that this update will have on its Financial Statements. In June 2009, the FASB created the Accounting Standards Codification, which is codified as ASC 105.ASC 105 establishes the codification as the single official non-governmental source of authoritative accounting principles (other than guidance issued by the SEC) and supersedes and effectively replaces previously issued GAAP hierarchy framework.All other literature that is not part of the codification will be considered non-authoritative.The codification is effective for interim and annual periods ending on or after September 15, 2009.The Company has applied the codification, as required, beginning with the 2009 Form 10-K.The adoption of the codification did not have a material impact on the Company’s financial position, results of operations or cash flows. In June 2009, the FASB updated ASC 855, which established principles and requirements for subsequent events.This guidance details the period after the balance sheet date which the Company should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements, the circumstances under which the Company should recognize events or transactions occurring after the balance sheet date in its financial statements and the required disclosures for such events.ASC 855 is effective for interim and annual periods ending after June 15, 2009.The implementation of ASC 855 did not have a material effect on the Company’s financial statements.The Company adopted ASC 855, and has evaluated all subsequent events through February 25, 2010. In January 2010, the FASB issued an amendment to ASC 505, Equity, where entities that declare dividends to shareholders that may be paid in cash or shares at the election of the shareholders are considered to be a share issuance that is reflected prospectively in EPS, and is not accounted for as a stock dividend. This standard is effective for interim and annual periods ending on or after December 15, 2009 and is to be applied on a retrospective basis. The adoption of this standard is not expected to have a significant impact on the Company’s financial statements. In June 2009, the FASB issued SFAS No. 167, “Amendments to FASB Interpretation No. 46(R)” (“SFAS 167”). SFAS 167 amends FASB Interpretation No. 46 (revised December 2003), “Consolidation of Variable Interest Entities” to require an enterprise to qualitatively assess the determination of the primary beneficiary of a variable interest entity (VIE) based on whether the entity (1) has the power to direct the activities of a VIE that most significantly impact the entity’s economic performance and (2) has the obligation to absorb losses of the entity or the right to receive benefits from the entity that could potentially be significant to the VIE. Also, SFAS 167 requires an ongoing reconsideration of the primary beneficiary, and amends the events that trigger a reassessment of whether an entity is a VIE. Enhanced disclosures are also required to provide information about an enterprise’s involvement in a VIE. This statement shall be effective as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009, for interim periods within that first annual reporting period, and for interim and annual reporting periods thereafter. Earlier application is prohibited. The Company does not expect the adoption of SFAS 167 to have a material impact on its consolidated financial statements. 25 HIGHLIGHT NETWORKS, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Continued) NOTE 1 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Recent Accounting Standards (Continued) In June 2009, the FASB issued guidance now codified as ASC 105, Generally Accepted Accounting Principles as the single source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with U.S. GAAP, aside from those issued by the SEC. ASC 105 does not change current U.S. GAAP, but is intended to simplify user access to all authoritative U.S. GAAP by providing all authoritative literature related to a particular topic in one place. The adoption of ASC 105 did not have a material impact on the Company’s financial statements, but did eliminate references to pre-codification standards. The Company adopted ASC Topic 855 (Subsequent Events).. ASC 855establishes guidance related to accounting for and disclosure of events that happen after the date of the balance sheet but before the release of the financial statements. ASC Topic 855is effective for reporting periods ending after June15, 2009. The Company adopted ASC 855 on June30, 2009. ASC 855 affects disclosures only. Management does not anticipate that the adoption of these standards will have a material impact on the financial statements. NOTE 2 - INCOME TAXES The Company must make certain estimates and judgments in determining income tax expense for financial statement purposes. These estimates and judgments occur in the calculation of certain tax assets and liabilities, which arise from differences in the timing of recognition of revenue and expense for tax and financial statement purposes. Deferred income taxes are recorded in accordance with ASC 740, Accounting for Income Taxes. Under ASC 740, deferred tax assets and liabilities are determined based on the differences between financial reporting and the tax basis of assets and liabilities using the tax rates and laws in effect when the differences are expected to reverse. ASC 740 provides for the recognition of deferred tax assets if realization of such assets is more likely than not to occur. Realization of net deferred tax assets is dependent upon generating sufficient taxable income in future years in appropriate tax jurisdictions to realize benefit from the reversal of temporary differences and from net operating loss, or NOL, carryforwards. The Company has determined it more likely than not that these timing differences will not materialize and has provided a valuation allowance against substantially all of its net deferred tax assets. The Company's management will continue to evaluate the realizability of the deferred tax asset and its related valuation allowance. If the assessment of the deferred tax assets or the corresponding valuation allowance were to change, the related adjustment to income would be recorded during the period in which the determination is made. The tax rate may also vary based on results and the mix of income or loss in domestic and foreign tax jurisdictions in which the Company operates. In addition, the calculation of tax liabilities involves dealing with uncertainties in the application of complex tax regulations. Recognition of liabilities for anticipated tax audit issues in the U.S. and other tax jurisdictions is based on estimates of whether, and to the extent to which, additional taxes will be due. If it is ultimately determined that payment of these amounts is unnecessary, the liability will be reversed and a tax benefit will be recognized during the period in which it is determined that the liability is no longer necessary. An additional charge in the provision for taxes will be recorded in the period in which it is determined that the recorded tax liability is less than the ultimate assessment is expected to be. 26 HIGHLIGHT NETWORKS, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Continued) NOTE 2 - INCOME TAXES (CONTINUED) Uncertain Tax Positions The Financial Accounting Standards Board issued Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109, Accounting for Income Taxes” (“FIN No. 48”) which was effective for the Company on January 1, 2007.FIN No. 48 addresses the determination of whether tax benefits claimed or expected to be claimed on a tax return should be recorded in the financial statements.Under FIN No. 48, the Company may recognize the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities based on the technical merits of the position.The tax benefits recognized in the financial statements from such position should be measured based on the largest benefit that has a greater than fifty percent likelihood of being realized upon ultimate settlement.FIN No. 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods and disclosure requirements. Our federal and state income tax returns are open for fiscal years ending on or after June 30, 2007. We are not under examination by any jurisdiction for any tax year. At June30, 2010 we had no material unrecognized tax benefits and no adjustments to liabilities or operations were required. At June 30, 2010, the Company had net deferred tax assets of approximately $13,100 principally arising from net operating loss carryforwards for income tax purposes. We have determined it more likely than not that these timing differences will not materialize and have provided a valuation allowance against substantially all our net deferred tax asset. Future utilization of currently generated federal and state NOL and tax credit carry forwards may be subject to a substantial annual limitation due to the ownership change limitations provided by the Internal Revenue Code of 1986, as amended and similar state provisions. The annual limitation may result in the expiration of NOL and tax credit carry-forwards before full utilization. NOTE 3 - DEVELOPMENT STAGE COMPANY The Company has not begun principal operations and as is common with a development stage company, the Company will have recurring losses during its development stage.The Company's financial statements are prepared using generally accepted accounting principles applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business.However, the Company does not have significant cash or other material assets, nor does it have an established source of revenues sufficient to cover its operating costs and to allow it to continue as a going concern.In the interim, shareholders of the Company have committed to meeting its minimal operating expenses. NOTE 4 - COMMITMENTS As of June 30, 2010, all activities of the Company have been conducted by corporate officers from either their homes or business offices.Currently, there are no outstanding debts owed by the company for the use of these facilities and there are no commitments for future use of the facilities. NOTE 5 – RELATED PARTY TRANSACTIONS In 2008-2009, Mr. West, the Company's former principal stockholder advanced $24,180 to the Company. Also in 2008-2009, Mr. West also provided services, valued at $2,000 per month and office space valued at $200 per month. The total value of $13,200 was reflected as an operating expense in 2009.The Company accounted for this as a capital transaction and was obligated to issue 7,329 shares.. In 2010, the common stock agreement was rescinded. The common shares were cancelled. Under the terms of the agreement Mr. West accepted the marketable securities valued at $4,010 and forgave approximately $3,255 in amounts due him in exchange for returning the 7,329 shares of common stock. . On June 25, 2010, Infanto Holdings LLC, whose principal stockholder Joseph C. Passalaqua is also a principal stockholder of Highlight Networks, Inc., loaned the Company $5,000.This note is accruing 18% simple interest. As of June 30, 2010, the Company owes $5,000 in principal and $12 in interest related to this note. 27 HIGHLIGHT NETWORKS, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Continued) NOTE 6 – MARKETABLE SECURITIES All securities are equity securities and are classified as available-for-sale. In 2009 the Company had determined a decline in fair value below the cost basis is other than temporary. Therefore the cost basis of the individual security was written down to fair value. The impairment of $2,000 was recorded in 2009. In 2010 the marketable securities were returned to Mr. West upon the rescission of the agreement to issue 7,329 shares to him. NOTE 7 - COMMON STOCK TRANSACTIONS The Company is authorized to issue 150,000,000 shares of common stock, with par value of $0.001 per share. As of June 30, 2010, a total of 1,500,940 shares of common stock were issued and outstanding. Holders of common stock are entitled to receive dividends, when and if declared by the board of directors, subject to prior rights of holders of any preferred stock then outstanding and to share ratably in the net assets of the company upon liquidation. Holders of common stock do not have preemptive or other rights to subscribe for additional shares. The articles of incorporation do not provide for cumulative voting. Shares of common stock have equal voting, dividend, liquidation and other rights, and have no preference, exchange or appraisal rights. On June 21, 2007, the Company issued 500,000 shares of common stock, which are restricted as to transferability, to its founders and directors for $500 offset against current notes payable.On July 16, 2007,the Company issued 250,000 shares of common stock in exchange for $5,000 cash.In November, 2007, the Company split the common stock two for one, leaving 1,500,000 issued and outstanding. In November, 2008, the Company had purchase agreements for 260 shares of common stock in exchange for $1,329 cash. In March, 2009, the Company issued 7,329 shares of common stock, which are restricted as to transferability, to its one of its founders and directors for $37,380 offset against current notes payable. In 2008-2009, Mr. West also provided services, valued at $2,000 per month and office space valued at $200 per month. The total value of $13,200 was reflected as an operating expense in 2009.The Company accounted for this as a capital transaction and was obligated to issue 7,329 shares.In 2010, the common stock agreement was rescinded. The common shares were cancelled. Under the terms of the agreement Mr. West accepted the marketable securities valued at $4,010 and forgave approximately $3,255 in amounts due him in exchange for returning the 7,329 shares of common stock. On February 24, 2010 the Company issued 940 shares of common stock, of which 260 were previously purchased and listed as issued in November, 2008. As of June 30, 2010, there are 1,500,940 shares of common stock outstanding. NOTE 8 – SUBSEQUENT EVENTS Highlight Networks, Inc. evaluated all events subsequent to June 30, 2010 through September 23, 2010 and concluded that there are no significant or material transactions to be reported for the period from July 1, 2010 to September 23, 2010. 28 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HIGHLIGHT NETWORKS, INC. Dated: October 18, 2010 By: /s/ Anthony Lombardo Name: Anthony Lombardo Title: President and Chief Executive Officer By: /s/ Damion Glushko Name: Damion Glushko Title: Secretary; Director; Chief Financial Officer Pursuant to the requirements of the Securities Exchange Act of 1934, the following persons on behalf of the Registrant and in the capacities and on the dates indicated have signed this report below. By: /s/ Anthony Lombardo Name: Anthony Lombardo Title: President and Chief Executive Officer (Principal Executive Officer) By: /s/ Damion Glushko Name: Damion Glushko Title: Secretary; Director; Chief Financial Officer (Principal Financial Officer) 29
